EVANS, Circuit Judge.
Plaintiff enlisted February 6, 1918, and the injury which is the basis of his disability occurred December 16, 1918, while he was in the war service in France. He and his comrades had been unloading freight cars on a narrow gauge railroad. One of the cars was off the track, and he, with the others, attempted “to put it back.” He says it tipped back upon him and he caught and attempted to hold it with both hands upraised, but that “it bore him down and mashed him down.”
Plaintiff was 47 years of age, and unmarried, at the time suit was filed August 3, 1932. He had filed his claim with the Bureau January 5, 1931, which claim was rejected July 25, 1932. Plaintiff had a grade school education. He had worked as a rodman or surveyor for the United States before the war. After his return from the war he engaged chiefly in fishing, in partnership with another, and earned therefrom approximately $2,000 over a period of thirteen years.
The District Court’s opinion sets forth in great detail the complete medical and work record of the plaintiff, and makes a thorough analysis of the evidence. From our study of that statement and the evidence presented on the trial, we are convinced that the findings have the support of substantial evidence and cannot be disturbed.
The judgment is affirmed.